COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:       Fernando Viesca and The Great Step Construction, Inc. v.
                           Nohemi Andrews

Appellate case number:     01-13-00659-CV

Trial court case number: 2012-21210

Trial court:               55th District Court of Harris County

        Appellee, Nohemi Andrews, has filed a motion to strike the brief of appellants,
Fernando Viesca and The Great Step Construction, Inc., contending that appellants have
not complied with Texas Rules of Appellate Procedure 6.1 and 38.1(a). Appellee also has
filed a motion for extension of time to file appellee’s brief. We deny appellee’s motion to
strike appellants’ brief and grant appellee’s motion for an extension.

        Appellee contends that William J. Robertson, the attorney who filed a brief on
appellants’ behalf, is not an attorney of record in this appeal and that John C. Osborne is
the only attorney who may have filed a brief on appellants’ behalf. Osborne signed
appellants’ notice of appeal and, therefore, appeared in this Court as appellants’ lead
counsel. See TEX. R. APP. P. 6.1, 6.4. On December 4, 2013, appellants filed their motion
seeking to substitute Robertson for Osborne as their appellate counsel, signed by
Robertson and agreed to by Osborne. This Court denied the motion for failure to comply
with rule 6.5. See TEX. R. APP. P. 6.5(b), (d). Appellants then filed a motion for extension
of time to file their brief and a brief. Robertson signed the motion and brief as appellants’
counsel. See TEX. R. APP. P. 9.1 (providing that, if party is represented by counsel,
document filed on party’s behalf “must be signed by at least one of the party’s
attorneys”). Appellants’ brief identifies Robertson as their appellate counsel and Osborne
as their trial counsel. See TEX. R. APP. P. 38.1(a) (providing that appellate brief must
identify all trial and appellate counsel).

        By signing appellants’ motion for an extension and brief, Robertson appeared as
counsel for appellants in this appeal. See TEX. R. APP. P. 6.2, 9.1. Osborne, however,
remains as appellants’ lead counsel until new lead counsel is designated or a motion to
withdraw or substitute that complies with rule 6.5 is filed and granted. See TEX. R. APP.
P. 6.1(a), (c); 6.5. Accordingly, we deny appellee’s motion to strike appellants’ brief.
       Appellee also requests an extension of time to file her brief. See TEX. R. APP. P.
38.6(b), (d). We grant appellee’s motion for an extension of time to file her brief.
Appellee’s brief is due no later than 30 days from the date of this order.

       It is so ORDERED.


Judge’s signature: /s/ Justice Jim Sharp
                    Acting individually     Acting for the Court

Date: February 6, 2014